Title: From Alexander Contee Hanson to John Quincy Adams, 1 February 1818
From: Hanson, Alexander Contee,Hanson, Alexander Contee
To: Adams, John Quincy


				
					
					Feby. 1st. 1818.
				
				Mr. & Mrs. Hanson are highly flattered by having it in their power to acknowledge the honor of an invitation to dine with Mr. & Mrs. Adams, and certainly do not regret less than Mr. & Mrs. Adams the circumstances which will deprive them of the pleasure of accepting it.They take pleasure in reassuring Mr. & Mrs. Adams of their very high respect & consideration.
				
					
				
				
			